Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

DETAILED ACTION
Status of the Claims
Claims 33-50 are currently pending.  Claims 33, 36, 37, 43, and 50 are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 34, 35, 38-42, and 44-49 are withdrawn from consideration.  

Election/Restrictions
In the reply dated Jul. 6, 2022, applicants elected the following species: 
Therapeutic agent: A source of electrical stimulation (e.g., a quantum dot)
Ocular disorder: Diabetic retinopathy
In the reply, applicants have stated that claims 33, 36, 37, 43, and 50 read on the elected species.  These claims will be examined further on the merits of the claims.  

Information Disclosure Statement
The references cited on the information disclosure statement(s) were considered and have been made of record to the extent that each was provided.  

Claim Objections
Claims 36-37 are objected to because of the following informalities: terms such as "Neovascular Glaucoma" (see claim 37), should not be capitalized as these words are not proper nouns.  There are a number of terms listed in claims 36 that suffer from this issue.  Applicants should amend each term in claims 36-37 as appropriate.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 36, 37, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.  Regarding claim 36, it is not clear whether the phrase "glaucoma including…[various types of glaucoma]" is a limitation or whether it is merely listing disclosed examples and/or embodiments.  Description of examples or preferences is properly set forth in the specification rather than the claims.  Since it is unclear whether this phrase is a limitation, and thus part of the claimed invention, this phrase renders the claim indefinite.  Subsequent claim 37 depends on claim 36 and is thus indefinite as well.  See MPEP § 2173.05(d).  
B.  Claim 50 is rejected as indefinite because it is unclear how it comports with claim 33.  For instance, claim 33 requires that the peptide is attached to the population of nanostructures.  However, claim 50 recites a structure of said peptide that does not appear to allow for attachment to anything other than the therapeutic agent.  Specifically, X and Y are either a terminal group (-H or -OH) or a residue of a therapeutic agent.  If claim 50 is intended to require the therapeutic agent be attached to both the nanosparticle and the peptide (in other words, that the therapeutic agent link the peptide to the nanoparticle), the claim should be amended to clarify this structural feature.  
Additionally, when R2 is R3, claim 50 requires that X = –H and Y = –OH.  In this scenario, there does not appear to be any way that the peptide of formula (I) can be attached to anything else, such as the nanostructures as required by claim 33.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 33 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KANNAN (US 2013/0136697; Pub. May 30, 2013; on IDS).  
Kannan discloses nanoparticulate compositions for targeted delivery of drugs intra-ocularly (title; abstract; pars. [0008], [0037], [0055]-[0056]; claim 34).  Kannan teaches that at least two different drugs and/or imaging/targeting agents are linked to the nanoparticles ([0007], [0034], [0042], [0051]).  Kannan teaches the use of peptides, antibodies, growth factors (all of which are peptides), as well as a variety of other drugs ([0044]; claim 14).  Kannan exemplifies peptides linked to the nanoparticles, with various drugs (i.e., therapeutic agents) linked thereto (Figs. 1-5; esp. compound (20), compound (22), etc.).  Kannan teaches intravitreal administration ([0008], [0056]; claim 9) and treatment of macular degeneration, ocular inflammation, and related conditions.  Kannan anticipates claims 33 and 36.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 33, 36, 37, and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over POPOV (US 2013/0316006; Pub. Nov. 28, 2013; on IDS) and KANNAN (US 2013/0136697; Pub. May 30, 2013; on IDS).  
Popov discloses nanoparticulate compositions for treatment of ophthalmic conditions such as glaucoma (title; abstract; [0015], [0088], [0230], [0312], [0320]-[0322], [0340], [0376]; Examples).  The particulate compositions may be administered topically or intravitreally ([0241]).  Popov teaches latanoprost as a suitable anti-glaucoma medication ([0236], [0342], [0364]), and teaches the compositions can be used to treat diabetic retinopathy ([0322], [0357]).  Popov teaches that the nanoparticles may be coated with targeting moieties such as proteins (i.e. polypeptides) ([0082]), and that peptides are suitable pharmaceutical agents that may be coated on the outer surface of the particle ([0081], [0231]-[0232], [0235]; Fig. 1).  Thus, Popov generally teaches the concept of using a peptide (either therapeutic or targeting) in combination with ocular therapeutics such as latanoprost.  Kannan is cited to further show the obviousness of using two such agents.  
Kannan discloses nanoparticulate compositions for targeted delivery of drugs to the eye (title; abstract; [0008], [0037], [0055]-[0056]; claim 34).  Kannan teaches that at least two different drugs and/or imaging/targeting agents are linked to the nanoparticles ([0007], [0034], [0042], [0051]).  Kannan teaches the use of peptides, antibodies, growth factors (all of which are peptides), as well as a variety of other drugs ([0044]; claim 14).  Kannan exemplifies peptides linked to the nanoparticles, with various drugs (i.e., therapeutic agents) linked thereto (Figs. 1-5; esp. compound (20), compound (22), etc.).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have prepared the nanoparticles of Popov with both a peptide (either therapeutic or targeting) in combination with an ocular drug such as latanoprost linked thereto.  One would have been motivated to do so with the expectation of providing an ocular nanoparticulate composition that would have higher activity at the target site and/or that would have the advantage of delivering more than one drug to treat a given condition.  
Regarding claim 50, Kannan reads on the recited structure when 
Regarding applicants' elected species, Popov teaches quantum dots ([0109]).  

Claims 33, 36, 37, and 43 are rejected under 35 U.S.C. 103(a) as being unpatentable over POPOV (US 2013/0316006; Pub. Nov. 28, 2013; on IDS) and KANNAN (US 2013/0136697; Pub. May 30, 2013; on IDS), and WEISS (US 7,943,396; Issued May 17, 2011; on IDS).  
The teachings of Popov and Kannan are presented supra, and are incorporated herein.  Popov teaches core/shell structures for the nanoparticles (e.g., see Fig. 1), including the use of inorganic materials such as CdS, CdSe, and InP (pars. [0099], [0108]) but does not expressly teach a shell comprising these materials.  Weiss is cited in the interest of compact prosecution and customer service to further show the obviousness of using quantum dots in nanoparticle applications.  
However, Weiss teaches peptide-coated nanoparticles with core surrounded by a shell that contains at least two different semiconductor molecules (including CdSe, ZnS, CdS, and ZnSe) (col. 7, lines 44-48).  Weiss teaches the nanoparticles may be quantum dots (col. 10, lines 32-34), and are useful for imaging, targeting, and therapy applications, and advantageously offer improved quantum yield over similar particles that do not contain two different semiconductor molecules (col. 1, lines 8-15; col. 12, lines 9-32).  Weiss teaches that the core is particularly preferably 4-6 nm (col. 6, lines 53-59), and the graded shell is preferably made up of from 1-10 layers of semiconductor molecules where each of the layers is one molecule thick (i.e. a "monolayer") (pars. [0306], [0354], [0391], [0394]).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the core/shell nanoparticles of Weiss along with or as the nanoparticles of Popov.  One would have been motivated to do so since Weiss teaches such particles are useful for therapeutic and imaging applications and also offer improvements in quantum yield.  Further, doing so amounts to no more than combining prior art elements according to known methods to yield predictable results and/or simple substitution of one known element for another to obtain predictable results.  

Claims 33, 36, 37, 43, and 50 are rejected under 35 U.S.C. 103(a) as being unpatentable over POPOV (US 2013/0316006; Pub. Nov. 28, 2013; on IDS) and KANNAN (US 2013/0136697; Pub. May 30, 2013; on IDS), WEISS (US 7,943,396; Issued May 17, 2011; on IDS), and TSAY (Tsay, J. M., et al. JACS (2007), 129(21), 6865-6871).  
The teachings of Popov, Kannan, and Weiss are presented supra, and are incorporated herein.  
Regarding claim 50, Tsay teaches peptide coated quantum dot photosensitizers for use as probes in cell targeting, imaging, and photodynamic therapy applications (title; abstract; p. 2; p. 7, section 3.4; Conclusions).  Tsay teaches photosensitizers (e.g., Rose Bengal, Chlorin e6) conjugated to lysine terminated peptides, which are in turn coated on quantum dots having the same structures as those of Weiss (p. 3, section 2.3; ).  The peptide sequence features a glycine residue (a neutral amino acid side chain) adjacent to the terminal lysine (a basic amino acid side chain).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a peptide having a structure encompassed by formula (I) of claim 50 since Tsay teaches such peptide-photosensitizer conjugates are useful for cell targeting, imaging, and photodynamic therapy applications.  

Conclusion
Claims 33, 36, 37, 43, and 50 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658